Mr. Presiding Justice O’Connor delivered the opinion of the court. 5. ' Injunction, § 174* — when corporation not necessary party defendant. On a bill to enjoin certain persons from transferring or incumbering shares of corporate stock alleged to belong to defendants and for the appointment of a temporary receiver to take charge of the stock, to which the stockholders and officers of the corporation are made defendants, the corporation is not a necessary party so as to make a failure to join it a ground for the reversal of the order appointing the receiver. 6. Receivers, § 3* — when appointment is proper. The appointment of a receiver to take charge of personalty and maintain its status quo pending the decision of the court upon a bill which has been brought to enjoin the transfer or incumbering of the property is proper.